Citation Nr: 1740380	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not affirmatively shown to have onset during service or within one year from the date of separation from service, nor is it related to an injury, disease, or event, including noise exposure, in service. 

2.  The Veteran's lower back disability did not onset during or within a year of service, service, nor is it related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

2.  The criteria for service connection for a lower back disability have not been met.  38. U.S.C.A. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in September 2010.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2016). 

This appeal was remanded by the Board in June 2015 for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand order, and no further action is necessary in this regard.  Specifically, VA medical opinions were obtained to determine the nature and etiology of the Veteran's lower back disability, migraine disability, and his bilateral hearing loss.  Thus, the Board is satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for a lower back disability and for bilateral hearing loss.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases, including arthritis and sensorineural hearing loss, that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran claims service connection for a lower back disability, which he asserts was incurred during service when he fell from a truck ten feet to the ground.  However, this claim must be denied because there is no current disability.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. 38 U.S.C.A. § 1110  (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board determines that service connection for the Veteran's lower back disability is not warranted because there is no current disability in the lower back beyond pain.  The Veteran's most recent examination report dated April 2016 reflects that he has complained of lower back pain since service.  However, the record does not contain any evidence of the Veteran being treated for lower back pain, either in service or after.  Moreover, the Veteran was seen numerous times in clinic, including in March 2007.  The report documenting that visit reflects that the Veteran had no recurrent back pain and clinical evaluation of the lower back was normal.  Similar records from as recent as July 2015 document the lack of any lower back pain.  

Diagnosis or symptoms of a current disability is the threshold requirement for both direct and secondary service connection.  See Sheldon v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).  Here, there is no diagnosable current disability in the Veteran's lower back.  Without a current disability, there can be no service connection.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).

Moreover, the Veteran's claim for service connection for bilateral hearing loss must also be denied.

The Veteran's chief complaint, according to his November 2010 examination report, is difficulty hearing, especially when background noise is present.  He reported exposure to excessive noise from gunfire, explosions, mortars, motors, demolitions, generators, and trucks.  However, he also reports that hearing protection devices were provided to him.   

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for 'disability'under 38 C.F.R. § 3.385 , and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id.  at 159.

In this case, the Board determines that service connection is not warranted for bilateral hearing loss, based on the evidence of record.  First, although the Veteran was exposed to significant noise in service, the service treatment records do not indicate complaints or treatment for hearing loss, nor was it clinically indicated. Moreover, a comparison of the Veteran's tonal thresholds at the time of his entrance into active duty in July 1989 and the time of his separation in February 1996 does not reflect a worsening in his hearing.  Indeed, the tonal thresholds in February 1996 were slightly better than those observed when he entered service in July 1989. Therefore, there is not only no indication of hearing loss in service, but also no indication that his hearing worsened during service.  

The Board notes that the Veteran's in-service February 1992 audiogram test revealed a tonal threshold shift.  His auditory threshold increased from 10 decibels to 45 decibels in both ears at the 500 Hertz frequency.  At the 1000 Hertz frequency, it increased from 0 to 20 decibels in his right ear, and from 5 to 20 decibels in his left ear.  However, the remaining audiogram test results from July 1989, May 1989, and February 1996 reflect must lower auditory thresholds.  Moreover, hearing was within normal limits at entrance and separation examinations.  Accordingly, the February 1992 audiogram results may be considered as an outlier and not a showing of a permanent and chronic condition.  

Next, the post-service evidence does not reflect symptoms related to sensorineural hearing loss for many years after the Veteran left active duty service.  Specifically, the first indication of hearing loss was not until October 2010, when private practice evaluation results showed mild to moderate asymmetrical sensorineural hearing loss.  Bilateral hearing loss was not clinically diagnosed for purposes of 38 C.F.R. § 3.385 until his VA examination in November 2010.  

While the Veteran has asserted that his hearing loss is related to service, he has never asserted that he has experienced symptoms consistently since service.  Accordingly, continuity of symptomatology with regard to the medical evidence and the Veteran's statements has not been shown.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active duty, despite his contentions to the contrary.  Specifically the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in November 2010 and April 2016 (with an addendum opinion provided in August 2016).   

In the Veteran's 2010 examination, he reported noise exposure during combat in service.  The examiner provided a negative nexus opinion because the Veteran's hearing was normal at entrance and at separation.  Subsequently, the Veteran's April 2016 examination commented on the etiology of the Veteran's hearing loss, stating that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  In providing these opinions, both examiners noted that the record does not indicate hearing loss for years after service.  Moreover, despite the shift in-service in the Veteran's puretone thresholds at the 500 and 1000 Hertz level, the April 2016 examination report states that there was not a permanent worsening of tonal thresholds from entrance into and separation from active duty service.  The August 2016 C&P addendum report added that the Institute of Medicine Report on noise exposure in the military concluded that based on current knowledge, noise-induced hearing loss occurs immediately; there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  Accordingly, service connection must be denied based on these medical opinions.

In considering this appeal, the Board has also considered the statements made by the Veteran relating his lower back disability and his hearing loss to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a lower back disability or of hearing loss.  See Jandreau, 492 F.3d at 1377, n.4.  Specifically, neither a lower back disorder nor sensorineural hearing loss is diagnosed by unique and readily identifiable features, as they do not involve a simple identification that a layperson is competent to make. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for a lower back disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


